      Case 1:20-cv-02698-ALC-SDA Document 15 Filed 08/27/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
         8/27/2020
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                         August 26, 2020

Via ECF

Hon. Stewart D. Aaron, USMJ
United States District Court, SDNY
40 Foley Square
New York, NY 10007
Tel: 212-805-0141
                       Re: Camille v. Beth Israel Medical Center
                           Case No. 20-CV-02698 (ALC)(SDA)
                           Motion to Adjourn Conference

Dear Magistrate-Judge Aaron:

       My firm represents plaintiff in the above referenced action, and I respectfully write with
the consent of Defendant, to request a three-week adjournment of the September 1, 2020 initial
conference and related deadlines. The additional time is needed so that Plaintiff can further
evaluate his needs for legal counsel and possible additional matters concerning Defendant.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
                                 ENDORSEMENT: Request GRANTED. The telephonic initial pretrial
                                 conference currently scheduled for September 1, 2020 is hereby
cc:    Defense Counsel via ECF
                                 adjourned to September 22, 2020 at 11:00 a.m. At the scheduled
                                 time, the parties shall each separately call (888) 278-0296 (or
                                 (214) 765-0479) and enter access code 6489745. SO ORDERED.
                                 Dated: 8/27/2020

                                                1
